DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/478,987 filed on July 18, 2019 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on July 18, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on April 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0111357 (Kawaguchi).
Regarding claim 1, Kawaguchi discloses at annotated Figure 2 a flexible organic light emitting diode (OLED) module stacked structure, 1 [0032-33], comprising: 
a substrate, 10 [0039]; 
a thin film transistor (TFT) array layer, 4 [0038], disposed on the substrate, as shown; 
an OLED element layer, 5 [0038], disposed on the TFT array layer, as shown; 

    PNG
    media_image1.png
    609
    711
    media_image1.png
    Greyscale
a thin film encapsulation layer, 6 [0038], disposed on the OLED element layer, as shown, the thin film encapsulation layer entirely covering the OLED element layer, as shown; 
a cover plate, 41 [0044], disposed at one end of the thin film encapsulation layer, e.g. the top end as shown, wherein the cover plate is a three-dimensional (3D) cover, as shown; and 
a foam layer, 8 [0039], disposed on one side of the substrate away from the TFT array layer, as shown.
Regarding claim 2 which depends upon claim 1 Kawaguchi discloses a touch panel, 39 [0043], wherein the touch panel is disposed on the thin film encapsulation layer, 6 as shown.
claim 3 which depends upon claim 2, Kawaguchi discloses a polarizing plate, 40 [0043], wherein the polarizing plate is disposed on the touch panel, 39 as shown.
Regarding claim 4 which depends upon claim 3, Kawaguchi discloses an optically clear adhesive (OCA), A1-A3 [0033], is disposed among the thin film encapsulation layer, 6,  the touch panel, 39, the polarizing plate, 40, and the cover plate, 41 for adhering them together, as shown.
Regarding claim 5 which depends upon claim 1, Kawaguchi discloses a material of the substrate comprises polyimide at [0048].
Regarding claim 6 which depends upon claim 1, Kawaguchi discloses the foam layer is made of a combination of foam, copper, and graphite at [0041].
Regarding claim 8 which depends upon claim 1, Kawaguchi discloses the cover plate is a glass plate at [0044].
Regarding claim 9 Kawaguchi discloses a flexible organic light emitting diode (OLED) module stacked structure, 1 [0032-33], comprising: 
a substrate 10 [0039]; 
a thin film transistor (TFT) array layer, 4 [0038], disposed on the substrate, as shown; 
an OLED element layer, 5 [0038], disposed on the TFT array layer, as shown; 
a thin film encapsulation layer, 6 [0038], disposed on the OLED element layer, as shown, the thin film encapsulation layer entirely covering the OLED element layer, as shown; 
a cover plate, 41 [0044], disposed at one end of the thin film encapsulation layer, as shown; and 
a foam layer, 8 [0039], disposed on one side of the substrate away from the TFT array layer, as shown.
Regarding claim 10 which depends upon claim 9, Kawaguchi discloses a touch panel, 39 [0043], wherein the touch panel is disposed on the thin film encapsulation layer, 6 as shown.
Regarding claim 11 which depends upon claim 10, Kawaguchi discloses a polarizing plate, 40 [0043], wherein the polarizing plate is disposed on the touch panel, 39 as shown.
Regarding claim 12 which depends upon claim 11, Kawaguchi discloses an optically clear adhesive (OCA), A1-A3 [0033], is disposed among the thin film encapsulation layer, the touch panel, the polarizing plate, and the cover plate for adhering them together, as shown.
Regarding claim 13 which depends upon claim 9, Kawaguchi discloses a material of the substrate comprises polyimide at [0048].
Regarding claim 14 which depends upon claim 9, Kawaguchi discloses the foam layer is made of a combination of foam, copper, and graphite at [0041].
Regarding claim 16 which depends upon claim 9, Kawaguchi discloses the cover plate is a glass plate at [0044].
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi and U.S. 2020/0150481 (You).
Regarding claims 7 and 15, Kawaguchi does not teach an outer lead reinforcing plate is disposed on one side of the foam layer away from the substrate.
You is directed to flexible OLED displays.  At Figure 4A, You teaches an outer lead reinforcing plate, 120A [0059-60], is disposed under side of a substrate, 110 [0060].
At [0059], You teaches:

    PNG
    media_image2.png
    602
    624
    media_image2.png
    Greyscale
[0059] The plurality of support plates, for example, the support plates 120A, 
120B, may be adhered to one surface of the flexible substrate 110 in the display area DA or the non-display area NDA, to support the lower surface of the flexible substrate 110. The plurality of support plates, for example, the support plates 120A, 120B, may function to avoid attachment of foreign matter to the lower surface of the flexible substrate 110, to avoid moisture penetration into the flexible substrate 110, and to buffer against external impacts applied to the flexible substrate 110 or the display device 100. In accordance with the embodiment of the present disclosure, the plurality of support plates, for example, the support plates 120A, 120B, may be made of a material having higher hardness than the flexible substrate 110, without being limited thereto. In other alternative embodiments, the plurality of support plates 120A, 120B may have a hardness that is equal to the flexible substrate 110 or less than the flexible substrate 110.  

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device s of claim 7 and 15 comprising an outer lead reinforcing plate is disposed on one side of the foam layer away from the substrate, to improve the resistance of the device to moisture damage and external shock and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17 the prior art fails to disclose a manufacturing method of a flexible organic light emitting diode (OLED) module stacked structure, comprising steps as follows: S10: coating a glass plate with polyimide (PI) to form a substrate; S20: sequentially forming a thin film transistor (TFT) array layer, an OLED element layer, and a thin film encapsulation layer on the substrate; S30: removing the glass plate from the substrate; S40: adhering a protective film onto one side of the substrate away from the TFT array layer; S50: chamfering the substrate; S60: adhering a cover plate on one side of the substrate adjacent to the TFT array layer; S70: removing the protective film from the substrate; S80: adhering a foam layer onto one side of the substrate away from the TFT array layer; and S90: bending a bonding pad after adhering an outer lead reinforcing plate and a chip on film (COF) on one side of the foam layer away from the substrate.
Claims 18-20 depend directly or indirectly on claim 17 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893